M‘Kinney, J.
Action of trespass and false imprisonment. Verdict and judgment for the plaintiff.
A bill of exceptions was taken to the opinion of the Court, overruling a motion for anew trial. The bill contains the testimony of several witnesses, but does not show that it presents all the testimony given on the trial. This is necessary. If it does not appear, we will, agreeably to the case of Reno v. Crane, May term, 1829, of this Court, presume that the Circuit Court acted correctly. To enable us to sajr, whether the Court below was correct in its refusal to grant a new trial, it is obvious that we should he in possession of all the testimony in the case.
Battell and Hall, for the plaintiff.
Judah, for the defendant.
The testimony presented is contradictory. Exclusive of the defect in the bill of exceptions, we should be unwilling to interfere with this verdict. The verdict of a jury is entitled to great respect. It is their ‘province, in such a case as this, to weigh the testimony. It is with reluctance that a Court would interfere. If there be ground for an honest difference of opinion, the verdict should not be set aside.
Per Curiam.
The judgment is affirmed,- with 5 per cent, damages and costs.